Exhibit 10.61
Amended Change in Control Agreement
     This agreement is entered into as of this 31st day of March 2008 by and
between Photon Dynamics, Inc., a California Corporation (the “Company”), and
Wendell Blonigan (“Executive”).
Recitals
     Executive is employed by the Company and is a valued officer of the
Company. As an inducement to Executive to remain in the employ of the Company,
the Company wishes to provide for certain rights in favor of Executive to
severance payments and other benefits in the event of a Change of Control (as
defined below) of the Company upon the terms herein provided.
     NOW THEREFORE, in consideration of the foregoing and the mutual promises
herein contained, the parties agree as follows:
     1.1 Definition. For purposes of this Agreement, “Change in Control” means
occurrence in a single transaction, or in a series of related transactions of
any one or more of following events:
     (a) any person (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction;
     (b) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction; or
     (c) there is consummated a sale, lease, license or other disposition of all
or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.
     1.2 Termination After a Change in Control. In the event that within twelve
(12) months following a Change in Control, the Company terminates your
employment

 



--------------------------------------------------------------------------------



 



without Cause (as defined below) or you resign for Good Reason (as defined
below) (a Change in Control Termination), (a) the Company will provide you with
severance in the amount of one (1) year of your then-existing base salary and on
target bonus, less payroll deductions and all required withholdings, paid either
(at the Company’s discretion) in a lump sum or in regular payments at equal
intervals over a period of time not longer than one (1) year, and (b) all stock
options and RSU’s (“Equity Awards”) held by you shall have their vesting
accelerated such that all Equity Awards are fully vested and exercisable as of
the date of the Change in Control Termination (the “Acceleration”). As a
precondition of receiving the Acceleration, you must first sign and allow to
become effective a general release of claims in favor of the Company in a form
acceptable to the Company.
     1.3 Definition of “Cause.” For purposes of this Agreement, “Cause” shall
mean the occurrence of one Or more of the following: (a) your indictment or
conviction of any felony or crime involving moral turpitude or dishonesty;
(b) your participation in any fraud against the Company or its successor;
(c) breach of your duties to the Company or its successor, including, without
limitation, persistent unsatisfactory performance of job duties; (d) intentional
damage to any property of the Company or its successor; (e) willful conduct that
is demonstrably injurious to the Company or its successor, monetarily or
otherwise; (f) breach of any agreement within the Company or its successor,
including your Proprietary Information and Inventions Agreement; or (g) conduct
by you that in the good faith and reasonable determination of the Company
demonstrates gross unfitness to serve. Physical or mental disability or death
shall not constitute Cause hereunder.
     1.4 Definition of “Good Reason.” For purposes of this Agreement, your
voluntary termination of employment with the Company will be considered a
termination for “Good Reason” if you resign your employment because one of the
following events occurs without your consent: (a) a reduction of your
then-existing annual base salary by more than ten percent (*10%), unless the
then-existing base salaries of other executive officers of the Company are
accordingly reduced; (b) a material reduction in the package of benefits and
incentives, taken as a whole, provided to you (not including raising of employee
contributions to the extent of any cost increases imposed by third parties),
except to the extent that such benefits and incentives of other executive
officers of the Company are similarly reduced; (c) assignment to you of any
duties Or any limitation of your responsibilities substantially inconsistent
with your position, duties, responsibilities and status with the Company
immediately prior to the date of the Change in Control; or (d) relocation of the
principal place of your employment to a location that is more than fifty
(50) miles from your principal place of employment immediately prior to the date
of the Change in Control.
     1.5 Limitation on Payments. If any payment or benefit you would receive
pursuant to a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal to
the Reduced Amount, The “Reduced Amount” shall be either (x) the largest portion
of the Payment that would result

2



--------------------------------------------------------------------------------



 



in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless you elect in
writing a different order (provided, however, that such election shall be
subject to Board approval if made on or after the effective date of the event
that triggers the Payment): reduction of cash payments; cancellation of
Acceleration; reduction of employee benefits. In the event that Acceleration is
to be reduced, it shall be cancelled in the reverse order of the date of grant
of your Equity Awards (i.e., earliest granted Equity Awards cancelled last)
unless you elect in writing a different order for cancellation.
     The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations, If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.
     The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
you and the Company within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by you or the
Company) or such other time as requested by you or the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish you and the Company with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon you and the Company.
     2. General Provisions.
     2.1 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but such invalid, illegal or
unenforceable provision will be reformed, construed and enforced in such
jurisdiction so as to render it valid, legal, and enforceable consistent with
the intent of the parties insofar as Possible.
     2.2 Entire Agreement. This Agreement, constitutes the entire and exclusive
agreement between you and the Company, and it supersedes any prior agreement,

3



--------------------------------------------------------------------------------



 



promise, representation, or statement, written or otherwise, between you and the
Company with regard to this subject matter. It is entered into without reliance
On any promise, representation, statement or agreement other than those
expressly contained or incorporated herein, and it cannot be modified or amended
except in a writing signed by you and a duly authorized officer of the Company.
     2.3 Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by you, the company and your and its
respective successors, assigns, heirs, executors and administrators, except that
you may not assign any of your duties hereunder and you may not assign any of
your rights hereunder without the written consent of the Company, which shall
not be withheld unreasonably.
     2.4 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California as applied to contracts made and to be performed entirely within
California.
     IN WITNESS WHEREOF, the parties hereto have duly executed this agreement as
of the date first above written.

              Photon Dynamics, Inc.                      
By:
  /s/ Carl C. Straub Jr.
 
Carl C. Straub Jr.
General Counsel and Secretary                      

         
Accepted and agreed:
          /s/ Wendell Blonigan   March 31, 2008    
Wendell Blonigan
  Date    

4